IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 610 EAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
RONALD THOMAS,                              :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

       AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Eakin and Wecht did not participate in the consideration or decision of

this matter.